EXAMINER’S AMENDMENT Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-18 and 37-45) in the reply filed on 3/22/22 is acknowledged.
                                                          Amendments
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            Cancel non-elected claims 19-36.           In the Specification, page 10, paragraph 79, replace “FIGS. 6A-6F” with –Figs. 6A, 6B, 6C, 6D, 6E, and 6F--; and paragraph 80, replace “FIGS. 7A-7C” with –Figs. 7A, 7B, and 7C--.
Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance:            Regarding claims 37-45, the closest prior art of record, GB1169586 and Kellogg both substantially disclose the invention as claimed.  In particular, both references disclose continuous systems of extracting coffee using countercurrent extraction with water and roast ground coffee wherein both employ multiple centrifuges serially connected substantially as called for in instant claim 37 (see Figures).  GB 1169586 further discloses incorporating “scraper elements” within the bowl of said centrifuges (e.g. page 2, line 119) and providing wet ground extractable material (page 3, lines 43-45), but is silent regarding specifically including a grinder with the system. Kellogg is silent regarding the claimed scraper element as well as the inclusion of a grinder within the system.  However, the use of scrapers in the bowls of centrifuges to support the purpose of instant claim 37 are notoriously well-known.  Additionally, it is further notoriously well-known to provide coffee grinders in conjunction with systems that extract ground coffee.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided both the scraper and grinder as claimed as a matter of preference of known attributes in the coffee extraction art.  That said, both references are further silent regarding a reconfigurable piping system which performs all of the configurations as set forth in claim 37.  For example, GB1169586 employs the first configuration wherein the piping system supplies liquid from the liquid supply (23) to the first (centrifuge) inlet (at 16) and the third configuration wherein the piping system supplies liquid from the first supernatant outlet (12 which leaves centrifuge8).  GB1169586 does not provide the second configuration wherein the piping supplies liquid from the liquid supply to the second inlet; rather it is the extract liquid of the first centrifuge (8) that is supplied to the second (centrifuge) inlet (at 15) and the fourth configuration wherein the piping system supplies liquid from the second supernatant outlet (18 which leaves centrifuge 7) to the first inlet (16).  It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified GB1169586 to include such features, particularly as same would require destruction of the system as intended by GB1169586.  Kellogg, on the other hand, does disclose the first configuration (liquid from liquid supply enters first inlet [9] of the first centrifuge A’) and configuration two (liquid from liquid supply enters the second inlet [11] of the second centrifuge B’).  Kellogg substantially discloses the fourth configuration wherein the piping system supplies liquid from the second supernatant outlet (5 of centrifuge B’) to another inlet of the centrifuge A’ (via 6).  It would have been further obvious to have combined the contents of 9 and 6 as one inlet into centrifuge A’ as a matter of convenience in reducing the elements of the system (less piping and only a single inlet into centrifuge A’).  Nevertheless, Kellogg does not disclose the third configuration wherein the piping system supplies liquid from the first supernatant outlet to the second inlet (inlet of centrifuge B’); rather Kellogg carries said first supernatant into processing a dry soluble extract.  It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kellogg to include such configuration as doing same would require destruction of the system as intended by Kellogg.           Regarding instant claims 1-18, both GB1169586 and Kellogg disclose substantially the method as claimed.  However, neither reference discloses or teaches stopping the flow of the aqueous medium through the first centrifuge with the step of connecting serially the third centrifuge to the second centrifuge wherein said aqueous medium is then used to provide third and fourth extracts as set forth in claim 1.  Such modification would have required significant destruction of the systems of both references especially regarding change in the piping during the continuous processing of both references.  As such, it would not have not been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified GB1169586 and Kellogg to include such limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
June 29, 2022